Title: From Thomas Jefferson to Christopher Ellery, 6 June 1801
From: Jefferson, Thomas
To: Ellery, Christopher


               
                  Sir
                  Washington June 6. 1801.
               
               Your favor of May 28. was recieved yesterday, and gives me the opportunity of expressing my satisfaction at your appointment to the Senate of the US. this testimony of the confidence of your country, would of itself have given great weight to your recommendation of mr Robbins for the office of district attorney; but the commission had been made out for mr Howell so long before that I think he must have received it before the date of your letter. having nothing so much at heart as to appoint the best characters to the discharge of duties which influence so much the happiness of our fellow citizens confided to us, nothing can be more acceptable to me than recommendations from candid & discerning persons. yours will at all times be thankfully recieved. accept I pray you assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            